t c summary opinion united_states tax_court babak roshdieh m d corp petitioner v commissioner of internal revenue respondent docket no 9907-13s l filed date mike austin corporate officer for petitioner jeffrey rice and amy b ulmer for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case pursuant to sec_6330 petitioner seeks review of the determination by the irs office of appeals that it is liable for a penalty under sec_6699 for failing to timely file a return under sec_6037 for we sustain respondent’s determination and hold that petitioner is so liable background some of the facts have been stipulated and they are so found we incorporate by reference the stipulated facts and the related exhibits petitioner is a single-shareholder s_corporation when its petition was filed with the court both its principal_place_of_business and its principal office were in the state of california as an s_corporation petitioner is required to make an annual return pursuant to sec_6037 petitioner’s returns for through specifically unless otherwise indicated all subsequent section references are to the internal_revenue_code code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure subsec a of sec_6037 which is entitled return of s_corporation provides in part as follows continued including petitioner’s return for the taxable_year in issue were prepared by mike austin who also serves as petitioner’s corporate secretary and holds a power_of_attorney from petitioner petitioner has a history of filing late the returns prescribed by sec_6037 for through specifically for as discussed below petitioner did not timely file those returns continued sec_6037 in general --every s_corporation shall make a return for each taxable_year stating specifically the items of its gross_income and the deductions allowable by subtitle a the names and addresses of all persons owning stock in the corporation at any time during the taxable_year the number of shares of stock owned by each shareholder at all times during the taxable_year the amount of money and other_property distributed by the corporation during the taxable_year to each shareholder the date of each such distribution each shareholder’s pro_rata share of each item of the corporation for the taxable_year and such other information for the purpose of carrying out the provisions of subchapter_s of chapter as the secretary may by forms and regulations prescribe mike austin holds a bachelor’s degree from california state university at fresno in business administration management and accounting he is also the managing partner of austin austin co inc a california corporation that offers tax preparation services the record does not disclose whether petitioner timely filed its return for the transcript of account for is dated a few days before the extended due_date for that return and hence does not reveal whether a return was timely filed for that year as a calendar_year s_corporation petitioner’s return for was due on date see sec_6072 sec_1_6037-1 income_tax regs at trial mr austin testified that on date he mailed to respondent by regular first-class mail a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns for mr austin testified further that he rarely if ever used certified or registered mail in contrast respondent’s official records do not reflect the receipt of any form_7004 for on date respondent received from petitioner by regular first- class mail a form_1120s u s income_tax return for an s_corporation for which form constituted petitioner’s return pursuant to sec_6037 for that year on the basis of petitioner’s failure to timely file a return for respondent assessed a penalty under sec_6699 of dollar_figure and sent petitioner a notice of balance due on date see sec_6303 sec_6699 and d certified transcripts of petitioner’s accounts for through show that respondent received forms for only of those tax years despite the fact that petitioner never filed its return for any of those years by the statutory due_date the record does not include the envelope in which the return was mailed so the postmark date that may have appeared on the envelope is not known at trial mr austin testified that the return was mailed on or about date but he introduced no documentary_evidence in support of his testimony petitioner did not pay the outstanding liability accordingly after issuing several preliminary collection notices respondent sent to petitioner on date a final notice_of_intent_to_levy and notice of your right to a hearing in response petitioner timely mailed a form request for a collection_due_process or equivalent_hearing respondent received petitioner’s request and forwarded the case to the irs office of appeals after some preliminary correspondence between the parties including a letter from mr austin arguing that petitioner could not have a liability because it was an s_corporation that paid at the individual level the settlement officer conducted an administrative hearing on date at the hearing the parties discussed the underlying liability with the settlement officer explaining that it arose from the late filing of petitioner’s form_1120s for on date the settlement officer received a letter from mr austin regarding petitioner’s position on the late-filing penalty and enclosing inter alia an undated form_7004 on date the settlement officer left a voicemail message for mr austin explaining that the late-filing penalty was calculated at a rate of dollar_figure per shareholder per month and proposing apparently for settlement purposes a partial abatement of the late-filing penalty on date the settlement officer and mr austin held another conference as in a prior communication the settlement officer again explained that the late-filing penalty was calculated at a rate of dollar_figure per shareholder per month shortly thereafter the settlement officer received a letter from mr austin dated date acknowledging the prior day’s telephone conference and stating that petitioner disagreed with the determination to only reduce and not eliminate the late-filing penalty for mr austin also expressly acknowledged in his letter how the late-filing penalty was calculated dollar_figure person months ' dollar_figure on date the settlement officer received another letter from mr austin again rejecting the settlement officer’s offer to partially abate the late-filing penalty on date after the settlement officer had verified that the requirements of applicable law and administrative procedure were satisfied respondent sent petitioner a notice_of_determination sustaining the proposed at some point during the administrative process mr austin was either provided with a copy of or his attention was directed to highlighted portions of the official instructions for form_1120s for regarding l ate filing of return and stating in pertinent part that f or returns on which no tax is due the penalty is dollar_figure for each month or part of a month up to months the return is late collection action the notice_of_determination discussed petitioner’s failure to timely file a form_1120s for and explained that the late-filing penalty was calculated at a rate of dollar_figure per shareholder per month petitioner timely filed a petition commencing the instant case alleging therein that it is not liable for any late-filing penalty under sec_6699 at trial however petitioner took the position that it timely requested a six-month extension of the date due_date to date and filed it sec_2010 form_1120s on date and is therefore liable for a penalty of dollar_figure on the basis of a filing delinquency of one month discussion in a collection review hearing a taxpayer is entitled to challenge the liability sought to be collected if the taxpayer did not have a prior opportunity to do so sec_6330 petitioner’s argument that it is not liable for the late-filing penalty is a challenge to the underlying liability respondent seeks to collect see 130_tc_44 petitioner did not previously the notice_of_determination is a bit ambiguous in that it concludes that t he proposed levy is appropriate and collections may proceed with enforced collection action in respect of the outstanding assessment ie dollar_figure plus accruals but the notice then goes on to recommend that the penalty be partially abated by dollar_figure apparently consistent with the settlement officer’s aforementioned settlement offer of date have an opportunity to dispute the liability therefore petitioner is entitled to challenge its liability in the instant case in reviewing a determination of the irs office of appeals concerning a challenged liability the court applies a de novo standard of review 114_tc_604 therefore we review the determination regarding petitioner’s underlying liability de novo generally an s_corporation does not pay federal_income_tax sec_1363 rather its shareholders are taxed on their respective shares of the s corporation’s income sec_1366 however the s_corporation must file an annual return reporting its income and other matters on a form_1120s sec_6037 sec_1_6037-1 income_tax regs sec_6699 and b provides that an s_corporation that does not timely file its annual return is liable for a penalty equal to dollar_figure per shareholder for every month the return is late but not to exceed months the penalty is not imposed if the failure to timely file the return is due to reasonable_cause sec_6699 in the instant case respondent produced a certified transcript for reflecting that a form_7004 to extend the due_date of petitioner’ sec_2010 return was not filed furthermore the certified transcript shows that respondent received petitioner’ sec_2010 return on date a timeliness of petitioner’ sec_2010 tax_return petitioner disagrees with respondent’s calculation of the penalty first petitioner contends that it timely requested an extension of time to date to file it sec_2010 tax_return second petitioner contends that it filed its return on date and not on date as respondent’s official records reflect notably petitioner’s contentions serve as a concession that it is liable for the penalty on the basis of a one-month delinquency in the filing of its return regarding petitioner’s first contention mr austin testified that he sent the form_7004 by first-class mail on date however respondent has no record of ever receiving a form_7004 from petitioner for mr austin argued that he has requested an extension for every tax_year since yet petitioner offered no record of these requests for extension in contrast respondent’s certified records to which petitioner stipulated show requests for extension as having been received for only of the tax years alleged by mr austin on the record before us we are unable to find that petitioner filed a form_7004 for see 87_tc_74 see also 112_tc_183 to the contrary we find that no form_7004 was filed and that petitioner’ sec_2010 tax_return was therefore due on date see sec_1_6081-3 income_tax regs next petitioner contends that it filed it sec_2010 return on date and not on date as respondent’s official records reflect yet petitioner did not offer any documentation to support its contention regarding the mailing of its return further petitioner has a history of filing its returns late having failed to timely file for at least through on the record before us we are unable to find that petitioner filed it sec_2010 return any earlier than date see tokarski v commissioner t c pincite see also shea v commissioner t c pincite b reasonable_cause we consider next whether there was reasonable_cause for petitioner’s failure_to_file it sec_2010 return on time see sec_6699 sec_6699 was first added to the code in under the mortgage forgiveness debt relief act of pub_l_no sec a stat pincite although no regulatory interpretation of the penalty has been adopted by the department of the treasury another court has analogized the exculpatory provision of sec_6699 to the reasonable_cause provision of sec_6651 496_br_165 petitioner acknowledges that this date is one month late even if it had received an extension of time to file therefore according to petitioner the late- filing penalty should be dollar_figure b a p 9th cir see sec_301 c proced admin regs providing that the exercise of ordinary business care and prudence may constitute reasonable_cause petitioner has not made any persuasive argument that it acted with ordinary business care and prudence or otherwise had reasonable_cause not to timely file its return quite the opposite petitioner has a history of late filing and for through never timely filed its annual tax_return even for those years in respect of which it requested an extension of time to file c adequacy of respondent’s notices finally petitioner contends that it was not properly informed of the specific code section ie sec_6699 that gave rise to the penalty at issue and that it was therefore not aware of the statutory basis for the liability at issue however the record reflects that petitioner was advised that the underlying liability was attributable to a penalty for petitioner’s failure to timely file it sec_2010 form_1120s and the manner in which the penalty was calculated moreover petitioner sought abatement of the penalty throughout the administrative hearing even if petitioner was not aware of the specific code section it was aware of the return involved the nature of the error charged and the amount of the assessment see 127_tc_200 aff’d 521_f3d_1289 10th cir cf sec_7522 finally given mr austin’s educational background and profession it strains credulity that he was somehow unable to fathom what was at issue and proceed accordingly in short the court rejects as unfounded the suggestion that petitioner was somehow denied due process or that the so failed to verify that all requirements of applicable law and administrative procedure were satisfied see 137_tc_209 aff’d sub nom 552_fedappx_724 9th cir conclusion to give effect to our disposition of the disputed issue decision will be entered for respondentdollar_figure in entering decision for respondent and thereby sustaining the notice_of_determination the court assumes that respondent will give effect to any concession that may have been made by the irs office of appeals see supra note
